In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-10-00105-CR
                                                ______________________________
 
 
 
                                             IN
RE:  STEPHEN CLAY JOHNSTON
 
 
                                                                                                  

 
                                                                                                                            

                                                  Original
Habeas Corpus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                      MEMORANDUM OPINION
 
            Stephen Clay Johnston filed this
application for writ of habeas corpus complaining that he was illegally
incarcerated despite the fact that a “final plea bargain has been reached and
signed by all parties.”  
            There is no indication that the
trial court has ruled on Johnston’s application for writ of habeas corpus.  In fact, the certificate of service contains
language indicating that the application may have been received by the trial
court on the same date as it was received in this Court.  Thus, we have no jurisdiction to order the
trial court to rule in a certain manner or to address the merits of Johnston’s
claim.[1]  See Ex
parte Young, 257 S.W.3d 276, 277 (Tex. App.––Beaumont 2008, orig.
proceeding); In re Ramirez, 994
S.W.2d 682, 684 (Tex. App.––San Antonio 1998, orig. proceeding).  
            We deny the application for want of
jurisdiction.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          June 17, 2010
Date
Decided:             June 18, 2010
 
Do
Not Publish
 




[1]Johnston’s
application does not present a situation in which this Court would have
original jurisdiction over the writ of habeas corpus.  See
Tex. Gov’t Code Ann. §§ 22.002, 22.221 (Vernon
2004).